Citation Nr: 0502188	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  97-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Pelligrini-Stieda disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from March 1990 to 
August 1990, and from November 1990 to January 1991.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
in which the New York RO, inter alia, granted service 
connection for Pelligrini-Stieda disease of the right knee 
and awarded an initial 10 percent rating, effective July 1, 
1993.  The veteran filed a notice of disagreement (NOD) in 
December 1995, and the RO issued a statement of the case 
(SOC) in October 1996.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 1996.  

In November 1998, the Board remanded the veteran's claim to 
the RO for additional development.  

In May 2001, jurisdiction over the veteran's claims file was 
transferred from the New York RO to the Winston-Salem RO.  

After completing the Board's requested action, the RO 
continued the denial of the veteran's claim (as reflected in 
the May 2002 supplemental SOC (SSOC)).  The veteran's claim 
was subsequently returned to the Board, which determined 
further evidentiary development was warranted in this case, 
and undertook such development in November 2002 pursuant to 
the version of 38 C.F.R. § 19.9(a)(2) (2002) and Board 
procedures then in effect.  

In October 2003, in light of the Federal Circuit's decision 
in Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board remanded this matter to the RO for accomplishment of 
the actions directed by the Board.  After completing the 
requested actions, the RO continued denial of the veteran's 
claim (as reflected in the September 2004 SSOC).  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for her 
right knee disability, the Board has characterized the issue 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim on appeal has been 
accomplished.  

2.  Since the initial grant of service connection, the 
veteran's right knee disability, which involves degenerative 
changes, has been manifested by objective evidence of joint 
line tenderness, normal extension, and flexion limited, at 
most, to 130 degrees; the veteran subjectively complains of 
pain at night and with prolonged sitting.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
and 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through a February 2004 notice letter, as well as October 
1996 SOC, and November 1997, May 2002, and September 2004 
SSOCs, the RO notified the veteran of the legal criteria 
governing her claim, the evidence that had been considered in 
connection with her appeal, and the basis for the denial of 
her claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board notes that the RO did not explicitly cite to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, or 5261 
in either its rating decision, SOC or SSOCs.  These 
diagnostic codes are relevant to the veteran's claim on 
appeal.  However, as discussed below, the September 2004 SSOC 
reflects the RO's consideration of Diagnostic Codes 5260 and 
5261 in adjudicating the veteran's claim (although the 
specific codes were not cited), and, as explained in more 
detail below, no more than the currently assigned 10 percent 
rating is assignable for the veteran's knee disability under 
the provisions of Diagnostic Codes 5003 and 5010.  Hence, the 
Board finds that no useful purpose would be served in 
remanding this matter to provide the veteran with specific 
citations to Diagnostic Codes 5003, 5010, 5260, or 5261.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  Such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also finds that the notice letter of February 2004 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which she wished the RO obtain and considered 
evidence.  Furthermore, the veteran was advised to submit any 
additional evidence to help substantiate her claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As is 
noted above, the four content of notice requirements have 
been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the August 
1995 rating decision on appeal; however, in this case, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, more than five years after the August 1995 
rating decision.  The Board also finds that the lack of full, 
pre-adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the October 1996 SOC, as well as the 
November 1997 and May 2002 SSOCs, notified the veteran what 
was needed to substantiate her claim and also identified the 
evidence that had been considered with respect to her claim.  
In its November 1998 remand, the Board identified evidence 
that had been considered in connection with the veteran's 
claim.  Thereafter, in its February 2004 notice letter, the 
RO notified the veteran of the VCAA and VA's duties to notify 
and assist and requested additional information regarding 
identified medical treatment, as well as noted attempts by VA 
to obtain identified medical treatment records.  The veteran 
was issued a September 2004 SSOC that again identified the 
evidence that had been considered with respect to her claim.  
After the SOC, SSOCs, Board remand, and RO notice letter, the 
veteran was afforded an opportunity to respond.  

The Board points out that, since November 2002, 
correspondence sent to the veteran's address in North 
Carolina has been returned, by the U.S. Postal Service, as 
"forwarding time expired," and that later correspondence 
sent to an address in Atlanta, Georgia, was either not 
responded to (the February 2004 letter), or was returned, by 
the U.S. Postal Service, as undeliverable due to the lack of 
forwarding address (the September 2004 SSOC).  The fact 
remains, however, that the RO has undertaken appropriate 
action to fulfill its notice requirements.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to satisfy the duty to 
assist the veteran.  In this regard, the Board notes that 
available treatment records have been associated with the 
claims file, and that veteran underwent VA examinations in 
April 1995 and November 1997.  The RO's attempts to obtain 
more recent treatment records, and to have the veteran 
undergo more a contemporaneous examination, have been 
unsuccessful.  

In its November 1998 remand, the Board requested that 
additional private medical records be obtained and the 
veteran undergo a VA examination.  The claims file reflects 
that the veteran failed to report for VA examinations 
scheduled for January 2002 and August 2002.  As regards the 
receipt of additional records, the Board notes that the RO's 
February 2004 notice letter requested that the veteran 
provide proper authorization (VA Form 21-4142) for the RO to 
obtain treatment records from N.C. Shah, M.D., as well 
provided any available records from Walter Reed Army Medical 
Center and from the VA Medical Center (VAMC) in New York, New 
York.  The RO had been previously informed by both Walter 
Reed Army Medical Center and the VAMC New York that there 
were no medical records at those facilities associated with 
any treatment of the veteran.  The veteran did not respond to 
the RO's February 2004 notice letter.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

As a final point, the Board notes that, in the November 1998 
remand, the Board request that the RO consider whether 
separate evaluations were warranted for arthritis (resulting 
in limited or painful motion) and instability, pursuant to 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 
14, 1998).  Although the RO did not specifically adjudicate 
this matter, as explained below, in the absence of any 
allegations or findings of instability, there is no basis for 
a separate rating specifically for instability (under 
Diagnostic Code 5257); hence, the RO's omission is harmless.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of whether "staged rating" (assignment of 
separate ratings for distinct periods of time based on the 
facts found) is appropriate is required.  See Fenderson, 12 
Vet. App. at 126.  

A review of the medical evidence reflects an October 1991 
statement from Nathan Werter, M.D., which notes a diagnosis 
of traumatic arthritis of the right knee.  

A June 1993 statement from the veteran notes that she was 
unable to walk long distances due to strain and sharp pain in 
the right knee.  

An April 1995 report of VA examination reflects the veteran's 
subjective complaints of intermittent sharp pains to include 
after prolonged sitting.  Clinical evaluation revealed normal 
contours of the knee, no instability or patella signs, no 
subluxation or laxity, or otherwise non-union or malunion of 
the right knee.  The examiner did note tenderness to 
palpation along the medial joint line.  Range of motion of 
the knee was from 0 to 140 degrees.  An X-ray of the right 
knee revealed a slight decrease of joint space with 
calcification at the medial femoral condyle.  The diagnosis 
was Pelligrini-Stieda disease and medial meniscal pathology.  

A December 1995 statement from N.C. Shah, M.D., reflects that 
the veteran had severe pain in her right knee and that this 
caused problems with sleeping at night.  Dr. Shah indicated 
that the veteran could have a torn meniscus of the right 
knee.

A July 1997 report of VA examination reflects the veteran's 
subjective complaints of right knee pain especially at night, 
after prolonged sitting, or during wet weather.  Clinical 
evaluation revealed tenderness to palpation at the right knee 
medial and lateral joint lines.  There was no swelling or 
deformity of the right knee.  Range of motion was from 0 to 
130 degrees.  The examiner noted the 1995 X-ray study 
indicating a slight decrease of joint space with 
calcification at the medial femoral condyle.  The examiner's 
diagnosis was post-traumatic degenerative joint disease of 
the right knee.  It was further noted that while the veteran 
complained of pain in her right knee, there was no objective 
ambulatory problem present.  

The veteran's service-connected right knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Although Diagnostic Code 5257 
refers generally to recurrent subluxation or lateral 
instability, it also provides a basis for a disability not 
otherwise specified in the rating codes, which is the case 
with the veteran's Pelligrini-Stieda disease of the right 
knee.  See 38 C.F.R. §§ 4.20 and 4.27.  Under Diagnostic Code 
5257, a 10 percent evaluation is warranted for slight 
impairment, a 20 percent evaluation is warranted for moderate 
impairment, and a 30 percent evaluation is warranted for 
severe impairment.  

In this case, as noted above, the medical evidence includes 
no objective findings of instability, subluxation, or laxity 
associated with the right knee, nor has the veteran reported 
any such symptoms.  Furthermore, the objective medical 
evidence, particularly, the April 1995 and July 1997 reports 
of VA examination, reflect no more than slight overall 
impairment of the right knee.  In this respect, there were X-
ray findings of degenerative changes in her right knee, with 
joint line tenderness; however, the joint space abnormality 
was described as slight, and demonstrated limitation of 
motion, at most, from 0 to 130 degrees, is nearly normal.  
See 38 C.F.R. § 4.71a, Plate II (identifying standard range 
of knee motion as from 0 to 140 degrees).  Simply stated, 
there simply are no clinical findings since the effective 
date of the grant of service connection to even suggest that 
the right knee disability approximates the moderate or severe 
level impairment of the right knee to warrant a 20 percent or 
30 percent rating under Diagnostic Code 5257.  

Given the evidence that the veteran's right knee disability 
includes degenerative changes, the Board finds it appropriate 
to evaluate the disability, alternatively, under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, pursuant to which traumatic 
arthritis is evaluated.  Under that diagnostic code, 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003, which, in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Codes 5260 or 5261).  However, when the limitation 
of motion of the specified joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  

Pursuant to 5260, limitation of flexion to 60 degrees is 
noncompensable; limitation of flexion to 45 degrees is 10 
percent disabling; limitation of flexion to 30 degrees is 20 
percent disabling; and limitation of flexion to 15 degrees is 
30 percent disabling.  

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable; limitation of extension to 10 
degrees is 10 percent disabling; limitation of extension to 
15 degrees is 20 percent disabling; limitation of extension 
to 20 degrees is 30 percent disabling; limitation of 
extension to 30 degrees is 40 percent disabling; and 
limitation of extension to 45 degrees is 50 percent 
disabling.  

In this case, as indicated above, range of motion testing has 
revealed full extension of 0 degrees, and flexion limited, at 
most, to 130 degrees (as measured during the July 1997 VA 
examination).  As the evidence does not reflect extension 
limited to 10 degrees or more, or flexion limited to 45 
degrees or less, even the criteria for a noncompensable 
rating are not met under Diagnostic Code 5260 or 5261, 
respectively.  

However, the Board notes that, when evaluating 
muskuloskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Given the fact that the veteran possibly experiences limited 
(albeit, minimally, if any) flexion, and her subjective 
complaints of pain, arguably, she has limited motion 
resulting from arthritis that is not compensable under 
Diagnostic Code 5260 or 5261.  Under such circumstances, the 
provisions of Diagnostic Code 5003 authorize the assignment 
of a 10 percent rating for the knee-a major joint.  However, 
where as here, the disability only involves one major joint, 
no more than the current 10 percent is assignable.  Moreover, 
there also is absolutely no clinical evidence to even suggest 
that, even with flare-ups of pain at night or after prolonged 
sitting (as alleged), the veteran's pain is so disabling as 
to approximate the level of impairment required for 
assignment of more than the current 10 percent assigned 
Diagnostic Codes 5260, 5261, or 5257.  

The Board also finds that there is no basis for assignment of 
any higher evaluation under any other potentially applicable 
diagnostic code.  In this case, there simply is no evidence 
of, or of disability comparable to, ankylosis, impairment of 
the semi-lunar cartilage, or impairment of the tibia or 
fibula; hence, there is no basis for disability under 
Diagnostic Codes 5256, 5258, or 5262, respectively.  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that 38 C.F.R. § 3.321(b)(1) (cited to and 
discussed in the October 1996 SOC)-which sets forth the 
criteria and procedures for assignment of an extra-schedular 
rating-provides no basis for assignment of a rating in 
excess of 10 percent for right knee disability at any point 
since the effective date of the grant of service connection.  
In the absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that since the 
July 1, 1993, effective date of the grant of service 
connection, there is no basis for staged rating pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for a right knee disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

An initial rating in excess of 10 percent for Pelligrini-
Stieda disease of the right knee, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


